                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              CR 10-00923(01) LEK


                  Plaintiff,

     vs.

SIMETA E. TAULUA,

                  Defendant.


       ORDER: TRANSMITTING MOTIONS SEEKING CERTIFICATION OF
      SECOND OR SUCCESSIVE 28 U.S.C. § 2255 MOTION; DENYING
       MOTION SEEKING TO REOPEN THE TIME TO FILE AN APPEAL;
              AND DENYING CERTIFICATE OF APPEALABILITY

             On May 17, 2012, Defendant Simeta E. Taulua, Jr.

(“Taulua”) was sentenced to 235 months of imprisonment and five

years of supervised release for one count of conspiracy to

distribute, and to possess with intent to distribute, fifty

grams or more of methamphetamine.      [Minutes, filed 5/17/12 (dkt.

no. 172); Judgment in a Criminal Case (“Judgment”), filed

5/21/12 (dkt. no. 175).]       Taulua did not file an appeal from the

Judgment.    In light of Amendment 782 to the United States

Sentencing Guidelines (“Amendment 782”), Taulua’s term of

imprisonment was subsequently reduced to 191 months.         [Order

Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.

§ 3582(c)(2) (“Sentence Reduction Order”), filed 4/14/15 (dkt.

no. 227).]
          On August 24, 2015, Taulua filed a Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody (“§ 2255 Motion”).1    [Dkt. no. 229.]

The § 2255 Motion was denied in an order filed on January 26,

2016 (“1/26/16 § 2255 Order”).    [Dkt. no. 240.]   On March 7,

2016, Taulua filed a motion for reconsideration of the 1/26/16

§ 2255 Order.   [Dkt. no. 244.]   The motion for reconsideration

was denied on May 9, 2016.   [Dkt. no. 255.]    Also on March 7,

2016, Taulua filed a notice of appeal from the Sentence

Reduction Order.   [Dkt. no. 245.]    The Ninth Circuit dismissed

the appeal as untimely.    [Order, filed 8/3/16 (dkt. no. 273)

(noting the appeal appeared to be untimely and directing Taulua

to either file a motion for voluntary dismissal or show cause

why the appeal was timely); Order, filed 8/11/16 (dkt. no. 275)

(grating Taulua’s motion to voluntarily dismiss the appeal).]

          On June 6, 2016, Taulua filed a notice of appeal from

the Judgment.   [Dkt. no. 260.]   The Ninth Circuit also dismissed

that appeal as untimely.   [Order, filed 6/9/16 (dkt. no. 263);

Order, filed 6/23/16 (dkt. no. 269).]    Taulua has also filed

other appeals that are not relevant to the motions currently

before this Court.




     1 Taulua has been proceeding pro se since the filing of the
§ 2255 Motion.


                                  2
I.   October 1, 2019 Motion

          On October 1, 2019, Taulua filed a document titled

“‘Motion for Relief from a Judgment or Order Pursuant to

Rule 60(b) and 60(d)(1)’” (“10/1/19 Motion”).   [Dkt. no. 328.]

28 U.S.C. § 2255 states, in pertinent part:

          (a) A prisoner in custody under sentence of a
          court established by Act of Congress claiming the
          right to be released upon the ground that the
          sentence was imposed in violation of the
          Constitution or laws of the United States, or
          that the court was without jurisdiction to impose
          such sentence, or that the sentence was in excess
          of the maximum authorized by law, or is otherwise
          subject to collateral attack, may move the court
          which imposed the sentence to vacate, set aside
          or correct the sentence.

          (b) Unless the motion and the files and records
          of the case conclusively show that the prisoner
          is entitled to no relief, the court shall cause
          notice thereof to be served upon the United
          States attorney, grant a prompt hearing thereon,
          determine the issues and make findings of fact
          and conclusions of law with respect thereto. If
          the court finds that the judgment was rendered
          without jurisdiction, or that the sentence
          imposed was not authorized by law or otherwise
          open to collateral attack, or that there has been
          such a denial or infringement of the
          constitutional rights of the prisoner as to
          render the judgment vulnerable to collateral
          attack, the court shall vacate and set the
          judgment aside and shall discharge the prisoner
          or resentence him or grant a new trial or correct
          the sentence as may appear appropriate.

The 10/1/19 Motion argues Taulua’s sentence should be corrected

because this Court abused its discretion and committed errors of

law during the Amendment 782 sentence reduction process.   He


                                3
also asserts that he is actually innocent of the charge he was

convicted of.   Section 2255(h) states:

           A second or successive motion must be certified
           as provided in [28 U.S.C. §] 2244 by a panel of
           the appropriate court of appeals to contain–

                (1) newly discovered evidence that, if
                proven and viewed in light of the evidence
                as a whole, would be sufficient to establish
                by clear and convincing evidence that no
                reasonable factfinder would have found the
                movant guilty of the offense; or

                (2) a new rule of constitutional law, made
                retroactive to cases on collateral review by
                the Supreme Court, that was previously
                unavailable.

In light of the procedural history of this case, this Court

liberally construes Taulua’s 10/1/19 Motion as a motion for

certification of a second or successive § 2255 Motion.    Cf.

United States v. Seesing, 234 F.3d 456, 462 (9th Cir. 2000)

(“Pro se complaints and motions from prisoners are to be

liberally construed.”).

II.   October 4, 2019 Motion

           On October 4, 2019, Taulua filed his “Motion to Reopen

the Time to File an Appeal Pursuant to F.R.A.P. 4(a)(6) under

Fed. R. Civ. P. 60(b)” (“10/4/19 Motion”).   [Dkt. no. 329.]

      A.   Request to Extend the Time to File an Appeal

           The 10/4/19 Motion first requests an extension of the

time to file an appeal from the Sentence Reduction Order.    This

request is suitable for disposition without a hearing pursuant

                                 4
to Rule LR7.1(c) of the Local Rules of Practice for the United

States District Court for the District of Hawaii.

          Taulua had sixty days from the entry of the Sentence

Reduction Order on April 14, 2015 to file a notice of appeal

from that order.   See Fed. R. App. P. 4(a)(1)(B)(i).   However,

Taulua did not attempt to file an appeal from the Sentence

Reduction Order until March 7, 2016.   Taulua states he never

received the Sentence Reduction Order, and he was unaware that

his sentence had been reduced until his case manager informed

him about the reduction.    According to the instant Motion,

Taulua attempted to appeal the Sentence Reduction Order by

filing the § 2255 Motion.   [Motion at 1.]   Taulua asserts the

§ 2255 Motion should have been construed as a motion to extend

the time in which to file a notice of appeal from the Sentence

Reduction Order.

          Taulua argues that, in light of the history of this

case, this Court should reopen the time to appeal the Sentence

Reduction Order pursuant to Fed. R. App. P. 4(a)(6), which

states:

          The district court may reopen the time to file an
          appeal for a period of 14 days after the date
          when its order to reopen is entered, but only if
          all the following conditions are satisfied:

               (A) the court finds that the moving party
               did not receive notice under Federal Rule of
               Civil Procedure 77(d) of the entry of the


                                  5
               judgment or order sought to be appealed
               within 21 days after entry;

               (B) the motion is filed within 180 days
               after the judgment or order is entered or
               within 14 days after the moving party
               receives notice under Federal Rule of Civil
               Procedure 77(d) of the entry, whichever is
               earlier; and

               (C) the court finds that no party would be
               prejudiced.

(Emphasis added.)   It is unnecessary to determine when Taulua

personally received notice of the Sentence Reduction Order.

Even if Taulua did not receive notice,2 he was required to file a

motion to reopen the time to file an appeal within 180 days

after the Sentence Reduction Order was filed.   See

Rule 4(a)(6)(B).    The fact that Taulua filed the 10/4/19 Motion

more than 180 days after the Sentence Reduction Order was filed

renders Taulua ineligible for reopening of the time to appeal.

          Taulua also argues the time to appeal the Sentence

Reduction Order should be reopened because his § 2255 Motion

should have been construed as a request for an extension of time

to appeal the Sentence Reduction Order.   This argument fails

because, at the latest, Taulua knew from the 1/26/16 § 2255

Order that the § 2255 Motion was not construed as a request to


     2 Assistant Federal Public Defender Salina Kanai Althof
represented Taulua in the Amendment 782 sentence reduction
process. The Sentence Reduction Order was served on Taulua
through Ms. Althof.


                                  6
extend the time to appeal the Sentence Reduction Order.     He

could have argued the § 2255 Motion should have been so

construed in either his motion for reconsideration of the

1/26/16 § 2255 Order or in one of the appeals he filed shortly

after that order was filed.

             Taulua’s request to reopen the time to file an appeal

from the Sentence Reduction Order is therefore denied.

        B.   Request for Fed. R. Civ. P. 60(b) Relief

             The 10/4/19 Motion also requests relief pursuant to

Rule 60(b).    The analysis of this portion of the 10/4/19 Motion

is the same as the analysis of the 10/1/19 Motion.      This portion

of the 10/4/19 Motion is therefore liberally construed as a

motion for certification of a second or successive § 2255

Motion.

III. Certificate of Appealability

             To the extent the instant Order can be construed as

denying relief sought in the 10/1/19 Motion and/or the 10/4/19

Motion, this Court must determine whether Taulua is entitled to

a certificate of appealability.    This district court has stated

that:

                  In dismissing a § 2255 motion, the court
             must also address whether [defendant/petitioner]
             should be granted a certificate of appealability
             (“COA”). See R. 11(a), Rules Governing Section
             2255 Proceedings (providing that “[t]he district
             court must issue or deny a certificate of
             appealability when it enters a final order

                                   7
             adverse to the applicant”). A COA may issue only
             if the petitioner “has made a substantial showing
             of the denial of a constitutional right.” 28
             U.S.C. § 2253(c)(2).

                  “The standard for a certificate of
             appealability is lenient.” Hayward v. Marshall,
             603 F.3d 546, 553 (9th Cir. 2010) (en banc),
             overruled on other grounds by Swarthout v. Cooke,
             562 U.S. 216 (2011). The petitioner is required
             to demonstrate only “that reasonable jurists
             could debate the district court’s resolution or
             that the issues are adequate to deserve
             encouragement to proceed further.” Id. (citation
             and internal quotation marks omitted). The
             standard “requires something more than the
             absence of frivolity, but something less than a
             merits determination.” Id. (internal quotation
             marks omitted).

                  The court carefully reviewed [the
             defendant/petitioner’s] assertions and gave him
             every benefit by liberally construing them.
             Based on the above analysis the court finds that
             reasonable jurists could not find the court’s
             rulings debatable.

Malivao v. United States, CR 13-00885 LEK/CV 17-00358 LEK, 2018

WL 6834704, at *7 (D. Hawai`i Dec. 28, 2018) (some alterations

in Malivao) (some citations omitted).      Reasonable jurists would

not find that the rulings in this Order regarding Taulua’s

10/1/19 Motion or the rulings regarding his 10/4/19 Motion are

debatable.    A certificate of appealability therefore will not be

issued.

                              CONCLUSION

             On the basis of the foregoing, Taulua’s “‘Motion for

Relief from a Judgment or Order Pursuant to Rule 60(b) and


                                   8
60(d)(1),’” filed October 1, 2019, is LIBERALLY CONSTRUED as a

motion for certification of a second or successive 28 U.S.C.

§ 2255 motion.    Further, the portion of Taulua’s October 4, 2019

“Motion to Reopen the Time to File an Appeal Pursuant to

F.R.A.P. 4(a)(6) under Fed. R. Civ. P. 60(b)” that requests

reopening of the time to file an appeal from this Court’s

April 14, 2015 order reducing his sentence is HEREBY DENIED.

The remaining portion of the 10/4/19 Motion is LIBERALLY

CONSTRUED as a motion for certification of a second or

successive § 2255 motion.

          This Court HEREBY TRANSMITS Taulua’s 10/1/19 Motion

and the remaining portion of his 10/4/19 Motion to the Ninth

Circuit Court of Appeals for consideration.   This Court DIRECTS

the Clerk’s Office to provide the Clerk of Court for the Ninth

Circuit with copies of the 10/1/19 Motion, the 10/4/19 Motion,

and this Order.   In addition, this Court DENIES a certificate of

appealability.

          IT IS SO ORDERED.




                                  9
          DATED AT HONOLULU, HAWAI`I, November 12, 2019.




UNITED STATES OF AMERICA VS. SIMETA E. TAULUA, JR.; CR. 10-
00293(01) LEK; ORDER: TRANSMITTING MOTIONS SEEKING
CERTIFICATION OF SECOND OR SUCCESSIVE 28 U.S.C. § 2255 MOTION;
DENYING MOTION SEEKING TO REOPEN THE TIME TO FILE AN APPEAL; AND
DENYING CERTIFICATE OF APPEALABILITY




                               10
